Hutcheson, J.
1. A charge must be considered in its entirety, and not in disjointed fragments. Brown v. Matthews, 79 Ga. 1 (4 S. E. 13); Harrison v. Hester, 160 Ga. 865 (129 S. E. 528).
2. Where instruction is properly given to the jury upon the doctrine of reasonable fears, it is not error to fail to charge literally in the words of the Penal Code, § 71. Speed v. State, 176 Ga. 751 (5) (168 S. E. 891).
3. Taking into consideration the entire charge of the court and the facts of the case, there was no error in the following instruction: “ I charge you, however, along the line of reasonable fears, that it is incumbent upon the defendant to show there is some basis for the reasonable fears, must be some appearance of imminent danger, some means of inflicting the injury on him. The defendant can’t just say he was scared; he must show some reason for that; but that reason, no matter what it is, if it is sufficient to excite the fears of a reasonable man, that is sufficient, no matter what causes it. Must be the fears of a reasonable mind, not a child or a drunk man or something else; means just what it says, fears of a reasonable man.” Cumming v. State, 99 Ga. 662-664 (27 S. E. 177); Mincey v. State, 27 Ga. App. 4 (3) (107 S. E. 546).
4. The evidence authorized the verdict.

Judgment affirmed.


All the Justices concur, except Atkinson, J., who dissents.

O. L. Cowart, for plaintiff in error.
M. J. Yeomans, attorney-general, J. P. Dulces, solicitor-general, B. D. Murphy, J. T. Goree, and E. J. Glower, contra.